Writs of certiorari are granted either by a judge out of court or upon affidavit and rule to show cause in court, and sometimes, though irregularly, upon affidavit only in court. In the first instance the cause should be set down on the argument docket, and does not stand for trial until the court have expressly ordered a new trial to be had; and whilst on the argument docket it may be opposed by counter affidavits. Where granted upon affidavits and rule to show cause in court, it stands for trial without further argument. But when granted upon affidavits only, without a rule to show cause, it is in the same situation with a certiorari granted by a judge out of court. The adverse party must have an opportunity to show cause against it, and no new trial is to be had till after he has had a day in court, and fails to appear, or appears to it without effect.
NOTE. — Vide Dawsey v. Davis, ante, 280; Reardon v. Guy, 245.